UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 19-6187


DAVID MEYERS,

                Plaintiff - Appellant,

          v.

WARDEN JEFFREY KISER; MARCUS ELAM; J. FANNIN; J. D. BENTLEY;
EDWARD GWINN; C. STANLEY; M. COUNTS; L. MULLINS; F. STANLEY;
T. DORTON; JAMES JONES, U.S. Judge; K. COUNTS; W. SWINEY; GLEN E.
CONRAD, U.S. Judge; ROBERT STEWART BALLOU, U.S. Magistrate Judge;
TAMMY BARBETTO; J. KING; A. CLEVINGER; PAUL HAYMES; B4 UNIT
MANAGER DUNCAN; A. GALIHAR; GAIL JONES; KEITH DAWKINS;
UNKNOWN OFFICERS; C. DUDLEY; GERALDINE BAKER; D. TATE; J.
MESSER; S. ESCOFFERY; FISCAL TECH,

                Defendants - Appellees.


                                  No. 19-6229


DAVID MEYERS,

                Plaintiff - Appellant,

          v.

WARDEN JEFFREY KISER; MARCUS ELAM; J. FANNIN; J. D. BENTLEY;
EDWARD GWINN; C. STANLEY; M. COUNTS; L. MULLINS; F. STANLEY;
T. DORTON; JAMES JONES, U.S. Judge; K. COUNTS; W. SWINEY; GLEN E.
CONRAD, U.S. Judge; ROBERT STEWART BALLOU, U.S. Magistrate Judge;
TAMMY BARBETTO; J. KING; A. CLEVINGER; PAUL HAYMES; B4 UNIT
MANAGER DUNCAN; A. GALIHAR; GAIL JONES; KEITH DAWKINS;
UNKNOWN OFFICERS; C. DUDLEY; GERALDINE BAKER; D. TATE; J.
MESSER; S. ESCOFFERY; FISCAL TECH,

                    Defendants - Appellees.


                                      No. 19-6258


DAVID MEYERS,

                    Plaintiff - Appellant,

             v.

CARL MANIS; COUNSELOR YOUNG; GAIL JONES; KEITH DAWKINS;
CHIEF OF HOUSING OF WRSP; HENRY PONTON; J. KISER; W. SWINEY;
ASSISTANT WARDEN COMBS; CHIEF OF SECURITY MAJOR
ANDERSON; ULM COLLINS; QMHP- MONAHAN; COUNSELOR
CAUGHRON; A. GALIHAR,

                    Defendants - Appellees.


Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge; Michael F. Urbanski, Chief District
Judge. (7:18-cv-00485-MFU-PMS; 7:19-cv-00003-MFU-PMS)


Submitted: April 18, 2019                                         Decided: April 29, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


                                             2
PER CURIAM:

       In these consolidated appeals, David Meyers has filed interlocutory appeals from

nonfinal orders. Accordingly, we dismiss the appeals for lack of jurisdiction.

       Before considering an appeal, we must ensure that we have jurisdiction. See

Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339, 346 (4th Cir. 2014) (recognizing

court’s obligation to consider questions of jurisdiction sua sponte). We may exercise

jurisdiction only over final decisions, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). “Generally, a district court order is not

final until it has resolved all claims as to all parties.” Hunter v. Town of Mocksville, 789

F.3d 389, 402 (4th Cir. 2015) (internal quotation marks omitted).

       In No. 19-6187, Meyers appeals the magistrate judge’s order denying his motion

to seal. Nondispositive matters may be referred to a magistrate judge without the parties’

consent. See Fed. R. Civ. P. 72(a). If a party opposes a magistrate judge’s order on a

nondispositive matter, the party must “file objections to the order within 14 days after

being served with a copy.” Id. Except when a magistrate judge acts under 28 U.S.C.

§ 636(c) (2012), we lack jurisdiction over any appeals from a magistrate judge’s order.

See United States v. Baxter, 19 F.3d 155, 156–57 (4th Cir. 1994). Because Meyers did

not appeal the magistrate judge’s decision denying his motion to seal to the district court,

we are without jurisdiction.

       In No. 19-6229, Meyers appeals the district court’s order vacating the magistrate

judge’s report and recommendation and recommitting the action to the magistrate judge

                                             3
for further proceedings. Because this is a nonfinal order, we lack jurisdiction. In No. 19-

6258, Meyers appeals the district court’s order referring the action to the magistrate judge

for a report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). Because

this is also a nonfinal order, we lack jurisdiction.

        Accordingly, we dismiss these appeals for lack of jurisdiction. In Nos. 19-6187

and 19-6258, we deny Meyers’ motions for leave to proceed on appeal without

prepayment of fees under the Prison Litigation Reform Act. In No. 19-6229, we deny

Meyers’ motion to reconsider the order denying leave to proceed without prepayment of

fees.   We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                               4